Citation Nr: 0411690	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C, cirrhosis 
of the liver, and cancer of the liver, claimed on a direct 
service connection basis and as secondary to herbicide 
exposure, for purposes of the payment of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from May 1967 to August 1969, 
including service in Vietnam during the Vietnam era.  He died 
on March [redacted], 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant also filed a claim for dependency and indemnity 
compensation.  During the preliminary stages of collecting 
evidence to support the appellant's claim, the RO requested 
that she submit a complete copy of the veteran's death 
certificate, as the copy on file is incomplete.  The 
appellant submitted instead a copy of the veteran's terminal 
hospital records, which reflect that an autopsy was performed 
following the veteran's death.  The autopsy report has not 
been associated with the file either.  In a July 2003 letter, 
the RO informed her that her claim had been denied in the 
absence of a complete death certificate.  The appellant is 
hereby informed again that her cooperation is required if she 
desires to pursue the claim for dependency and indemnity 
compensation.


REMAND

A July 1999 report from a VA physician reveals that the 
veteran underwent a VA Agent Orange examination for purposes 
of the Agent Orange Registry at some point prior to July 
1999.  The report of the examination has not been obtained 
for review, however.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the appellant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain a copy of the VA 
Agent Orange Registry examination report 
which the veteran underwent prior to July 
1999.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


